                                                                                                                          1   Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                          2   Stacy H. Rubin
                                                                                                                              Nevada Bar No. 9298
                                                                                                                          3   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          4   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          5   Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                          6   rubins@ballardspahr.com
                                                                                                                          7   Attorneys for Plaintiff
                                                                                                                              JPMorgan Chase Bank, N.A.
                                                                                                                          8
                                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                          9
                                                                                                                                                                 DISTRICT OF NEVADA
                                                                                                                         10

                                                                                                                         11   JPMORGAN CHASE BANK, N.A.,                    Case No. 2:17-cv-01929-MMD-CWH
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12                         Plaintiff,              ORDER DISCHARGING AND
                                                                                                                                                                            RELEASING SECURITY COSTS
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13   vs.
BALLARD SPAHR LLP




                                                                                                                         14   TERRAFIRMA VENTURE LLC, a Nevada
                                                                                                                              limited liability company; YORK VILLAGE
                                                                                                                         15   COMMUNITY OWNERS ASSOCIATION,
                                                                                                                              a Nevada non-profit corporation; RALPH
                                                                                                                         16   GOODSIDE, an individual,
                                                                                                                         17                         Defendants.
                                                                                                                         18          Pursuant to the Order dismissing this case on September 18, 2018 (ECF No.

                                                                                                                         19   41), it is hereby ordered that the $500 in security costs posted by JPMorgan Chase

                                                                                                                         20   Bank, N.A., on September 20, 2017 (ECF No. 17) shall be discharged and released to

                                                                                                                         21   the Ballard Spahr LLP Trust Account.

                                                                                                                         22

                                                                                                                         23
                                                                                                                                                                       IT IS SO ORDERED.
                                                                                                                         24
                                                                                                                         25                                            ___________________________________
                                                                                                                                                                       U.S. DISTRICT/MAGISTRATE JUDGE
                                                                                                                         26
                                                                                                                                                                               November 7, 2018
                                                                                                                                                                       DATED: __________________________
                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #18161163 v1
